*277ORDER
This case is assigned to the March, 1980 show cause calendar. The plaintiff is directed to appear and show cause why her appeal should not be dismissed in light of the fact that the trial justice did not overlook or misconceive material evidence and was not otherwise wrong in denying the motion for new trial, and, further, in view of the plaintiff’s failure to make an offer of proof with respect to certain excluded testimony sufficient to preserve the issue of whether said testimony was properly excluded.
DORIS, J., did not participate.